DETAILED ACTION
Claims 1, 4-11 and 14-22 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 22, 2021 has been entered and considered by the examiner. By the amendment, claims 1 and 11 are amended and claim 2-3 and 12-13 are cancelled. Claims 21-22 are added.
                                                                Response to Arguments
4.            Following Applicants arguments, the 101 rejection of the claims is Maintained. 
5.            Following Applicants arguments, the 103 rejection of the claims is Maintained. 


Response to 35 USC 101 arguments

6.           Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 
Applicant arguments see page 7-8
Under Step 2A, prong 2 of the Section 101 inquiry, the pending claims recite additional elements that integrate the judicial exception into a practical application and therefore recite patentable subject matter. The pending claims are similar to claims 2 and 3 in Example 46 in Appendix 1 to the “October 2019 Update: Subject Matter Eligibility, Life Sciences and Data Processing Examples” (the “October 2019 Guidance”). Example 46 discloses a system for monitoring livestock animals using a computer. See 

Examiner’s response
Unlike the claims in Example 46 that discloses a system for monitoring livestock animals using a computer that solved a problem in computer technology, the limitations such as “adding an object to the building information model and determining compliance of the addition of the object with the set of predetermined standards and issuing a report displaying the degree of compliance” are not a solution to a technical problem in computers. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Also, the applicant has not explained why the steps as claimed cannot be reasonably performed in the human mind or with the aid of pencil and paper (or mental process) of abstract ideas. When determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than 

Applicant arguments page 7-8
The October 2019 Guidance also explains that claim 3 in example 46 is patent eligible. It states that the claim specifies that the processor automatically operates the sorting gate to route the animals in the herd based on the behavior of the animals. The October 2019 Guidance concludes that the step “goes beyond merely automating the abstract ideas and instead actually uses the information obtained via the judicial exception to take corrective action by operating the gate and routing the animals in a particular way,” concluding that “[t]his is an ‘other meaningful limitation’ that integrates the judicial exception into the overall livestock management scheme and accordingly practically applies the exception, such that the claim is not directed to the judicial exception.” October 2019 Guidance, pp. 38-40. Similarly, the limitation in claims 1 and 11 of “adding an object to the building information model and determining compliance of the addition of the object with the set of predetermined standards and issuing a report displaying the degree of compliance” is an “other meaningful limitation” that integrates the judicial exception into the building information mode scheme and accordingly practically applies the exception.
Moreover, under Step 2B of the section 101 inquiry, the pending claims recite additional elements that amount to significantly more than the judicial exception. That is, the element “adding an object to the building information model and determining compliance of the addition of the object with the set of 

Examiner response
Unlike the claims in example 46 where the processor automatically operates the sorting gate to route the animals in the herd based on the behavior of the animals, this claim invention do not contain a particular technique for an improvement in computer functions and that any improvement would be on the judicial exception. Adding object to the model and comparing that added object model with predetermined standard and generating a report based on the comparison is not an inventive concept.   Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer is not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.  Finally there are no other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment or field of use. (See MPEP 2106.05(h)) Thus, the claim is directed to abstract idea.


Response to 35 USC 103 arguments

7.           Applicant’s arguments regarding the 35 USC 103 rejection have been fully considered but are not persuasive. 
Applicant’s arguments on page 9-10

Skoropinski and Bumbalough do not disclose “the compliance module comprises software code for adding an object to the building information model and determining compliance of the addition of the object with the set of predetermined standards...” as required by the claims. The Office Action refers to Skoropinski’s disclosure in paragraphs 0026 and 0028 of comparing data in a COBie spreadsheet with 

Examiner’s response
Skoropinski teaches different object in the BIM model however, it does not explicitly teaches adding an object to the building information model. In the related field of invention, Bumbalough teaches adding an object to the building information model. (see para 30-Option combinations for an address specific structure may include relatively simple options, such as when a door or window may be added to a wall; An example of such complexity can be, but is not limited to, when a bonus room, which raises the roof of the structure, is added in combination with a 3 car garage, which simultaneously lengthens the structure. Such combinations must be configured and resolved in order to modify the Base 3D Model according to the customer's selections. See para 53-54 and fig 3-Example embodiments described herein may address unlimited combinations of option sets to drive a database for inclusion in a building information modeling (BIM) solution. Embodiments may enable a user to rotate and spin the building configuration in real time that results from the selected option choices. By working in a true 3D environment in a BIM software environment, a user can address building configuration variations in multiple systems including architectural, structural, HVAC, electrical, and piping. At the same time, users may be provided with the ability to quickly generate real time 3D building configurations for an entire structure, or only a portion of the building with all of these building systems intact. Flowchart may be implemented by various means, such as hardware, firmware, processor, circuitry and/or other device associated with execution of software including one or more computer program instructions)
Examiner note: Examiner consider the adding an object corresponds to the adding a door or window to ta wall in order to modify the BIM model or specific structure according to the option sets. The options set consists of software code in order to make those changes.
and Skoropinski further teaches determining compliance of the addition of the object with the set of predetermined standards (See ¶ 19 and fig 2- The server device 102 executes code on its processor that allows it to process building information modeling (BIM)-based data in various ways, such as creating, displaying and/or editing models. see also para 24-28-The building model 210 may include a 3-dimensional representation of objects in the building model. The objects may include components, systems, and/or structures in the building. The systems may include heating systems, plumbing systems, cooling systems, and/or electrical systems. Additionally, the structures include one or more of a door, a room, and/or a wall. COBie data includes building systems information between design and construction. The BIM engine 204 may be configured to compare COBie data in the COBie spreadsheet 214 stored in a database 216 with predetermined validation requirements.[corresponds to the comparing the building information model to the set of predetermined standards] See also ¶ 26 COBie data includes building systems information between design and construction. See para 52-Specifically, FIGS. 9-10 show the COBie spreadsheet 612 populated with data related to components in the model. FIG. 11 shows the COBie spreadsheet 612 populated with data related to contacts associated with object in the model. FIG. 12 show the COBie spreadsheet 612 populated with data related to floors in the building model)

Examiner note: Examiner consider the COBie data is the data obtained though (i.e., such as creating, displaying and/or editing models) of the building information model 210 see fig 2 stored in database 216 is compared to the predetermined validation requirement (i.e., predetermined standard). Editing model corresponds to the model after adding the object. Under the broadest reasonable sense, the examiner consider the BMI engine 204 as the compliance module since it is performing the comparing function. 

Applicant’s arguments page 9
In addition, claims 1 and 11 recite “a set of predetermined standards” and determining compliance with the set of predetermined standards. Skoropinski discloses only one standard— the COBie standard—and 

Examiner’s response
Examiner disagree with the applicant arguments and cited the previous office action para 24-28- The BIM engine 204 may be configured to compare COBie data in the COBie spreadsheet 214 stored in a database 216 with predetermined validation requirements. [Corresponds to the comparing the building information model to the set of predetermined standards] for further illustration See para 41- COBie spreadsheet based on the predetermined permissions of the client computing device. Under the broadest reasonable sense, the examiner consider predetermined permissions corresponds to the more than one pre-determined validation requirement.



Claim Rejections - 35 USC §101
8.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



9.            Claims 1, 4-11 and 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 

 (Step 1) Is the claim to a process, machine, manufacture, or composition of matter?

Claims: 11 and 14-21 are directed to method or process, which is one of the statutory categories of invention
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
A server for analyzing a building information model and determining compliance of the model with a set of predetermined standards, (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic computer component i.e., server) and therefore falls within the “Mental Process” grouping of abstract ideas) comprising:
non-volatile storage containing the set of predetermined standards for the building information model; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic computer component i.e., non-volatile storage) and therefore falls within the “Mental Process” grouping of abstract ideas)  and
a processor executing a compliance module, wherein the compliance module comprises software code for adding an object to the building information model and determining compliance of the addition of the object with the set of predetermined standards. (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic computer component i.e., processor and compliance module and therefore falls within the “Mental Process” grouping of abstract ideas)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, claim 1 only recites t four additional elements that is “non-volatile storage”, “server”, “processor” and “compliance module with the software code”. The additional elements recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)) Additionally, the additional element of “issuing a report…” is recited at a high level of generality (i.e., as a general means of gathering report data), and amounts to mere data gathering for further comparison. (See MPEP2106.05 (g)) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (See MPEP 2106.05(f)). Also, the additional element of “issuing a report…” is recited at a high level of generality (i.e., as a general means of gathering digital image data), and amounts to mere data gathering for further comparison found as the insignificant extra solution activity (well-known, and conventional) that does not provide the inventive concept. (See MPEP 2106.05(g)) Thus, claim 1 is not patent eligible.

Claims 4 and 14 further recites wherein the report identifies a portion of the set of predetermined standards with which the addition of the object does not comply. These limitations is only the description 
Claims 4 and 14 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Thus, claims 4 and 14 are not patent eligible.

Claims 5 and 15 further recites wherein the set of predetermined standards comprises rules specific to the building information model. These limitations is only the description of the set of predetermined standard with rules specific to the model and does not include any additional elements beyond those considered with respect to claim 1.
Claims 5 and 15 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Thus, claims 5 and 15 are not patent eligible.

Claims 6 and 16 further recites wherein the set of predetermined standards comprises rules applicable to a plurality of building information models. These limitations is only the description of the set of predetermined standard with rules specific to the plurality of models and does not include any additional elements beyond those considered with respect to claim 1.
Claims 6 and 16 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Thus, claims 6 and 16 are not patent eligible.

Claims 7 and 17 further recites wherein the report comprises a health score for the building information model. These limitations is only the description of the report for the processed data in the building information model and does not include any additional elements beyond those considered with respect to claim 1.
Claims 7 and 17 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Thus, claims 7 and 17 are not patent eligible.

Claims 8 and 18 further recites wherein the report comprises the number of syncs of the building information model over a period of time. These limitations is only the description report for the processed data and does not include any additional elements beyond those considered with respect to claim 1.
Claims 8 and 18 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claims 8 and 18 are not patent eligible.

Claims 9 and 19 further recites wherein the report comprises an average duration for syncs of the building information model. These limitations is only the description of the report and does not include any additional elements beyond those considered with respect to claim 1.
Claims 9 and 19 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Thus, claims 9 and 19 are not patent eligible.

Claims 10 and 20 further recites wherein the report comprises file size of the building information model over time. These limitations is only the description of the report and does not include any additional elements beyond those considered with respect to claim 1.
Claims 10 and 20 therefore, when taken as a whole, does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claims 10 and 20 are not patent eligible.
(Step 1) Is the claim to a process, machine, manufacture, or composition of matter?
Claim: 11 directed to method or process, which is one of the statutory categories of invention
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 11 recites:
a method for analyzing a building information model and determining compliance of the model with a set of predetermined standards, comprising:
non-volatile storage accessible to a server; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic computer component i.e., server and non-volatile storage) and therefore falls within the “Mental Process” grouping of abstract ideas)
addition an object to the building information model;(a person can perform mentally or with the aid of pencil and paper)
determining, by the server, compliance of the addition of the object to the building information model with the set of predetermined standards; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic computer component i.e., server) and therefore falls within the “Mental Process” grouping of abstract ideas)
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, claim 11 recites two additional generic computer elements that is “non-volatile storage” and “server”. The additional elements recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)) Additionally, the additional element of “issuing by a server, a report…” is recited at a high level of generality (i.e., as a general means of gathering report data), and amounts to mere data gathering for further comparison. (See MPEP2106.05 (g)) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 


Claim 21 and 22 further recites 
modifying the object based on configuration data to generate a configured object; (a person can perform mentally or with the aid of pencil and paper) and 
adding a visual representation of the configured object into the building information model. (A person can perform mentally or with the aid of pencil and paper)
The additional element of server is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)) Additionally, the additional element of “requesting data for an object from a second server; receiving the data from the second server;(this claim limitation is recited at a high level of generality (i.e., as a general means of gathering data), and amounts to mere data gathering that was found as insignificant extra solution activity (See MPEP2106.05 (g)) Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claims 21 and 22 therefore, do not amount to significantly more than the judicial exception. Thus, claims 21 and 22 are not patent eligible.


Claim Rejections - 35 USC § 103
10.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.           Claims 1, 5-6, 8, 11, 15-16, 18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable Skoropinski et al., (PUB NO: US 2015/0088467 A1), hereinafter Skoropinski in view of Bumbalough et al., (PUB NO: US 2011/0218772 A1), hereinafter Bumbalough 1.

Regarding claim 1
Skoropinski teaches a server for analyzing a building information model and determining compliance of the model with a set of predetermined standards, (See Skoropinski Abstract- operating a building information modeling (BIM) system, is provided. The method includes at a BIM server, receiving a data alteration request from a client computing device for altering data in one of a building model…permitting the data alteration request based on predetermined permissions of the client computing device)  comprising:

determining compliance of the addition of the object with the set of predetermined standards (See ¶ 19 and fig 2- The server device 102 executes code on its processor that allows it to process building information modeling (BIM)-based data in various ways, such as creating, displaying and/or editing models. see also para 24-28-The building model 210 may include a 3-dimensional representation of objects in the building model. The objects may include components, systems, and/or structures in the building. The systems may include heating systems, plumbing systems, cooling systems, and/or electrical systems. Additionally, the structures include one or more of a door, a room, and/or a wall. COBie data includes building systems information between design and construction. The BIM engine 204 may be configured to compare COBie data in the COBie spreadsheet 214 stored in a database 216 with predetermined validation requirements. [Corresponds to the comparing the building information model to the set of predetermined standards] COBie data includes building systems information between design and construction. See para 52-Specifically, FIGS. 9-10 show the COBie spreadsheet 612 populated with data related to components in the model. FIG. 11 shows the COBie spreadsheet 612 populated with data 

Examiner note: Examiner consider the COBie data is the data obtained though (i.e., such as creating, displaying and/or editing models) of the building information model 210 see fig 2 stored in database 216 is compared to the predetermined validation requirement (i.e., predetermined standard). Editing model corresponds to the model after adding the object. Under the broadest reasonable sense, the examiner consider the BMI engine 204 as the compliance module since it is performing the comparing function.

issuing a report displaying the degree of compliance. (See ¶ 38-43 fig 5- At 502 the method includes, at the client computing device, sending a data alteration request for altering data in one of a building model, a hierarchical structure of building model data, and a construction operations building information exchange (COBie) spreadsheet, the building model to a BIM server over a network, the building model, hierarchical structure of building model data, and COBie spreadsheet simultaneously displayed in a GUI generated by the BIM server. At 508 the method includes permitting the data alteration request based on predetermined permissions of the client computing device. In one example, permitting the data alteration request includes implementing data alteration in one of building model, hierarchical structure of building model data, and COBie spreadsheet. The updated GUI includes new graphical data in one of the building model, hierarchical structure of building model data, and COBie spreadsheet. See also ¶ 45-53 FIGS. 6-12 show various example GUI's which may be generated via the BIM engine 204 and accessed via the network [corresponds to the report] Categories 626 such as history, errors, contact, facility, floor, space, zone, type, component, system, assembly, connection, spare, resource, job, impact, document, attribute, coordinate, issue, and PickLists are also provided in the GUI. Specifically, FIGS. 9-12 show different displayable options that can be viewed in the COBie spreadsheet 612 pertaining to items within the building model 608, matters and information pertaining to the building model, and information that may 

Examiner note: Examiner consider the updated GUI shown in fig 6-12 as the report obtained as the result of comparing of the building information model to the set of predetermined standards and thus, displaying the degree of compliance.

However, Skoropinski does not teach 
a processor executing a compliance module, wherein the compliance module comprises software code for adding an object to the building information.
non-volatile storage containing the set of predetermined standards for the building information model; 

In the related field of invention, Bumbalough 1 teaches a processor executing a compliance module, wherein the compliance module comprises software code for adding an object to the building information model( see para 30-Option combinations for an address specific structure may include relatively simple options, such as when a door or window may be added to a wall; An example of such complexity can be, but is not limited to, when a bonus room, which raises the roof of the structure, is added in combination with a 3 car garage, which simultaneously lengthens the structure. Such combinations must be configured and resolved in order to modify the Base 3D Model according to the customer's selections. See para 53-54 and fig 3-Example embodiments described herein may address unlimited combinations of option sets to drive a database for inclusion in a building information modeling (BIM) solution. Embodiments may enable a user to rotate and spin the building configuration in real time that results from the selected option choices. By working in a true 3D environment in a BIM software environment, a user can address building configuration variations in multiple systems including architectural, structural, HVAC, electrical, and piping. At the same time, users may be provided with the 

Examiner note: Skoropinski teaches modifying objects however, it does not explicitly teach adding an object to the model. Bumbalough teaches adding on object based on set of options. Examiner consider the adding an object corresponds to the adding a door or window to ta wall in order to modify the BIM model or specific structure according to the option sets. The options set consists of software code in order to make those changes.


non-volatile storage containing the set of predetermined standards for the building information model; (See ¶ 29 and fig 2 -the memory device 76 may include, for example, one or more volatile and/or non-volatile memories. In some embodiments, the memory device 76 may also or alternatively store content items (e.g., option sets, option combination rules, CAD drawings, template data and/or the like). [Corresponds to the rule or standard wit non-volatile storage] See ¶ 47 and also see fig 4A- In the illustrated example, the option structure 210 includes predetermined merging model components to complete integration of the option structure 210 into the base structure 200. As such, every piece of the option structure is pre-created and therefore a relatively large number of pre-created pieces for each anticipated combination must be generated and stored. [corresponds to the predetermined standard for the building information modeling])

Examiner note: Examiner consider the memory device 76 with non-volatile memories stores option sets, option combination rules for the predetermined merging model components required for the basic information modeling (BIM) and to complete integration of the option structure 210 into the base structure 200. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Building Information Modeling (BIM) system as disclosed by Skoropinski to include a processor executing a compliance module, wherein the compliance module comprises software code for adding an object to the building information and non-volatile storage containing the set of predetermined standards for the building information model as taught by Bumbalough 1 in the system of Skoropinski for providing an options configurator for use in connection with computer aided design and building information modeling. ((¶ 001) 


Regarding claim 5 and 15 
Skoropinski further teaches wherein the set of predetermined standards comprises rules specific to the building information model. (See ¶ 39 and fig 5 at the BIM server, receiving the data alteration request from the client computing device for altering data in one of a building model, a hierarchical structure of building model data, and a COBie spreadsheet. Next at 506 the method includes, at the BIM server, determining validity of data in the data alteration request.-automatically determining validity of data in the data alteration request may include iterating over each field in the alteration request and checking that one or more of the fields pass a predetermined rule.)

Regarding claim 6 and 16
Skoropinski further teaches wherein the set of predetermined standards comprises rules applicable to a plurality of building information models. (See ¶ 17 it will be understood that the functions performed and the data used could be distributed over a plurality of computing devices and/or storage devices, including a cloud computing arrangement. [Corresponds to the plurality of building information 


Regarding claim 8 and 18
Skoropinski further teaches wherein the report comprises the number of syncs of the building information model over a period of time. (See ¶ 41 - the data alteration can be linked to a specific user of a computing device enabling tracking of data changes for subsequent review of the data. Further in one example, the user details, date/time of the data alteration, and the changed data itself (e.g., delta/difference). See also ¶ 45-46 and fig 6-The GUI 600 includes a building model 608, a hierarchical structure of building model data 610, and a COBie spreadsheet 612. The building model 608 includes graphical representations of building objects, structures, etc., such as walls, windows, roofs, etc. The categories 618 may include an object name, a name of the creator of the object, a date of object creation, a floor name, a description of the object, and/or an associated external system.

Examiner note: As shown in fig 6 the data alteration consists the information of the user details, date/time, and the changed data itself (e.g., delta/difference). The changed/updated/created data of the BIM model 308 corresponds to the number of syncs for the BIM model and data/time represents the corresponding period of time. (See fig 6 element 618 categories field))



Regarding claim 11
Skoropinski teaches a method for analyzing a building information model and determining compliance of the model with a set of predetermined standards, (See Skoropinski Abstract- operating a building information modeling (BIM) system, is provided. The method includes at a BIM server, receiving a data alteration request from a client computing device for altering data in one of a building model…permitting the data alteration request based on predetermined permissions of the client computing device)  comprising:

determining, by the server, compliance of the addition of the object to the building information model with the set of predetermined standards; (See ¶ 19 and fig 2- The server device 102 executes code on its processor that allows it to process building information modeling (BIM)-based data in various ways, such as creating, displaying and/or editing models. see also para 24-28-The building model 210 may include a 3-dimensional representation of objects in the building model. The objects may include components, systems, and/or structures in the building. The systems may include heating systems, plumbing systems, cooling systems, and/or electrical systems. Additionally, the structures include one or more of a door, a room, and/or a wall. COBie data includes building systems information between design and construction. The BIM engine 204 may be configured to compare COBie data in the COBie spreadsheet 214 stored in a database 216 with predetermined validation requirements. [Corresponds to the comparing the building information model to the set of predetermined standards] COBie data includes building systems information between design and construction. See para 52-Specifically, FIGS. 9-10 show the COBie spreadsheet 612 populated with data related to components in the model. FIG. 11 shows the COBie spreadsheet 612 populated with data related to contacts associated with object in the model. FIG. 12 show the COBie spreadsheet 612 populated with data related to floors in the building model)

Examiner note: Examiner consider the COBie data is the data obtained though (i.e., such as creating, displaying and/or editing models) of the building information model 210 see fig 2 stored in database 216 is compared to the predetermined validation requirement (i.e., predetermined standard). Editing model corresponds to the model after adding the object. Under the broadest reasonable sense, the examiner consider the BMI engine 204 as the compliance module since it is performing the comparing function.

issuing, by the server, a report displaying the degree of compliance of the addition of the object to the building information model with the set of predetermined standards. (See ¶ 38-43 fig 5- At 502 the method includes, at the client computing device, sending a data alteration request for altering data in one of a building model, a hierarchical structure of building model data, and a construction operations building information exchange (COBie) spreadsheet, the building model to a BIM server over a network, the building model, hierarchical structure of building model data, and COBie spreadsheet simultaneously displayed in a GUI generated by the BIM server. At 508 the method includes permitting the data alteration request based on predetermined permissions of the client computing device. In one example, permitting the data alteration request includes implementing data alteration in one of building model, hierarchical structure of building model data, and COBie spreadsheet. The updated GUI includes new graphical data in one of the building model, hierarchical structure of building model data, and COBie spreadsheet. See also ¶ 45-53 FIGS. 6-12 show various example GUI's which may be generated via the BIM engine 204 and accessed via the network [corresponds to the report] Categories 626 such as history, errors, contact, facility, floor, space, zone, type, component, system, assembly, connection, spare, resource, job, impact, document, attribute, coordinate, issue, and PickLists are also provided in the GUI. Specifically, FIGS. 9-12 show different displayable options that can be viewed in the COBie spreadsheet 612 pertaining to items within the building model 608, matters and information pertaining to the building model, and information that may connect the building model to other building models. This information can be displayed in any order or arrangement in addition to other information that may also be pertinent to the user's purposes within the realm of variation that an individual of normal skill in the art would have access to.)

Examiner note: Examiner consider the updated GUI shown in fig 6-12 as the report obtained as the result of comparing of the building information model to the set of predetermined standards and thus, displaying the degree of compliance.

However, Skoropinski does not teach 
adding an object to the building information model;
storing the set of predetermined standards in non-volatile storage accessible to a server;

In the related field of invention, Bumbalough 1 teaches adding an object to the building information model;( see para 30-Option combinations for an address specific structure may include relatively simple options, such as when a door or window may be added to a wall; An example of such complexity can be, but is not limited to, when a bonus room, which raises the roof of the structure, is added in combination with a 3 car garage, which simultaneously lengthens the structure. Such combinations must be configured and resolved in order to modify the Base 3D Model according to the customer's selections. See para 53-54 and fig 3-Example embodiments described herein may address unlimited combinations of option sets to drive a database for inclusion in a building information modeling (BIM) solution. Embodiments may enable a user to rotate and spin the building configuration in real time that results from the selected option choices. By working in a true 3D environment in a BIM software environment, a user can address building configuration variations in multiple systems including architectural, structural, HVAC, electrical, and piping. At the same time, users may be provided with the ability to quickly generate real time 3D building configurations for an entire structure, or only a portion of the building with all of these building systems intact. Flowchart may be implemented by various means, such as hardware, firmware, processor, circuitry and/or other device associated with execution of software including one or more computer program instructions)

Examiner note: Skoropinski teaches modifying objects however, it does not explicitly teach adding an object to the model. Bumbalough teaches adding on object based on set of options. Examiner consider the adding an object corresponds to the adding a door or window to ta wall in order to modify the BIM model or specific structure according to the option sets. The options set consists of software code in order to make those changes.

storing the set of predetermined standards in non-volatile storage accessible to a server; (See ¶ 29 and fig 2 -the memory device 76 may include, for example, one or more volatile and/or non-volatile memories. In some embodiments, the memory device 76 may also or alternatively store content items (e.g., option sets, option combination rules, CAD drawings, template data and/or the like). [Corresponds to the rule or standard wit non-volatile storage] See ¶ 47 and also see fig 4A- In the illustrated example, the option structure 210 includes predetermined merging model components to complete integration of the option structure 210 into the base structure 200. As such, every piece of the option structure is pre-created and therefore a relatively large number of pre-created pieces for each anticipated combination must be generated and stored. [corresponds to the predetermined standard for the building information modeling])

Examiner note: Examiner consider the memory device 76 with non-volatile memories stores option sets, option combination rules for the predetermined merging model components required for the basic information modeling (BIM) and to complete integration of the option structure 210 into the base structure 200. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Building Information Modeling (BIM) system as disclosed by Skoropinski to include adding an object to the building information model and storing the set of predetermined standards in non-volatile storage accessible to a server as taught by Bumbalough 1 in the system of Skoropinski for providing an options configurator for use in connection with computer aided design and building information modeling. (¶ 001) 


Regarding claim 21 and 22
Skoropinski further teaches wherein the software code for adding an object to the building information model comprises software code for: 
requesting data for an object from a second server;  receiving the data from the second server;(see para 39- At 504 the method includes, at the BIM server, receiving the data alteration request from the client computing device for altering data in one of a building model, a hierarchical structure of building model data, and a COBie spreadsheet)
modifying the object based on configuration data to generate a configured object; (see para 19-The server device 102 executes code on its processor that allows it to process building information modeling (BIM)-based data in various ways, such as creating, displaying and/or editing models. See also para 40-43- data in each of the building model, hierarchical structure of building model data, and COBie spreadsheet is altered in response to permitting the data alteration request in one of the building model, hierarchical structure of building model data, and COBie spreadsheet. At 512 the method includes, at the BIM server, sending an updated GUI to the client computing device server when the BIM server determines that data in the data alteration request is valid.)
 
Examiner note: Examiner consider the valid data corresponds to the configured object data which was obtained after the data alteration request. 

adding a visual representation of the configured object into the building information model. (See para 45-The GUI 600 includes a building model 608, a hierarchical structure of building model data 610, 


13.           Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Skoropinski et al., (PUB NO: US 2015/0088467 A1), hereinafter Skoropinski in view of Bumbalough et al., (PUB NO: US 2011/0218772 A1), hereinafter Bumbalough 1 and further in view of Lavrov et al.,(PUB NO: US 2015/0169791 A1), hereinafter Lavrov.

Regarding claim 10 and 20
Skoropinski and Bumbalough 1 does not teach wherein the report comprises file size of the building information model over time. 
In the related field of invention, Lavrov further teaches wherein the report comprises file size of the building information model over time.  (See ¶ 12 the building information modelling data may also include more than just 3D geometry for a building, including digital photos or images; item quantity and quality; inspection data and reports [corresponds to the reports] see also ¶ 89-90 -creating and delivering the reduced complexity model. For instance, the result is a reduced BIM file size for synchronization and therefore reduced time for data synchronization and the reduced complexity BIM file is better able to render on less powerful mobile devices, and may make building geometry and imager displayed effectively on smaller displays)


Examiner note: Examiner consider by creating reduced complexity model it will reduced the file size of building information model and it will take less time for data synchronization over the time period.

as disclosed by Skoropinski and Bumbalough 1 to include wherein the report comprises file size of the building information model over time as taught by Lavrov in the system of Skoropinski and Bumbalough 1 in order  to reduce bandwidth requirements, or reduce the time and computational expenditures for rendering and display of the model on the mobile device. (¶ 89)


14.           Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable Skoropinski et al., (PUB NO: US 2015/0088467 A1), hereinafter Skoropinski in view of Bumbalough et al., (PUB NO: US 2011/0218772 A1), hereinafter Bumbalough 1 and further in view of Plewe (PUB NO: US 2010/0198563 A1).

Regarding claim 4 and 14
Skoropinski and Bumbalough 1 does not teach wherein the report identifies a portion of the set of predetermined standards with which the adding of object does not comply.
Plewe further teaches wherein the report identifies a portion of the set of predetermined standards with which the building information model does not comply. (See ¶ 108 and fig 4A-B- at Block 440, the processor 305 modifies or adjusts properties or characteristics of the pre-designed room components. [Corresponds to the building information model]The processor 305 can automatically adjust the properties or characteristics based on predetermined design policies or can adjust the properties or characteristics based on manual input criteria (commands or instructions) received from the composition architect 120. For example, the pre-designed room components can include options (e.g., flooring type, roof type, exterior surface finishing, materials) established by the component design architect 115 that can be selected by the composition architect 120.

Examiner note: Examiner consider the select options (e.g., flooring type, roof type, exterior surface finishing, and materials) established by the component design architect 115 for the pre-designed room components model [Corresponds to the building information model formed by adding of object such as flooring type, roof type, exterior surface finishing, and materials] according to the set of predetermined standard (i.e., design policies). And the select option represents portion of the set of predetermined standards with which the building information model does not comply.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Building Information Modeling (BIM) system as disclosed by Skoropinski and Bumbalough 1 to include wherein the report identifies a portion of the set of predetermined standards with which the addition of object does not comply as further taught by Plewe for generating a complete design of a customized residential structure from a plurality of pre-designed room components.(¶ 97)



15.           Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Skoropinski et al., (PUB NO: US 2015/0088467 A1), hereinafter Skoropinski in view of Bumbalough et al., (PUB NO: US 2011/0218772 A1), hereinafter Bumbalough 1 and further in view of Goel et al., (PUB NO: US 2018/0349817A1), hereinafter Goel.


Regarding claim 7 and 17
The combination of Skoropinski and Bumbalough 1 does not explicitly teach wherein the report comprises a health score for the building information model. 
In the related field of invention, Goel teaches wherein the report comprises a health score for the building information model. (See ¶ 137-140 the purpose of Data Quality Score is to assess the data health of particular BIM (building information model).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Building Information Modeling (BIM) system as disclosed by Skoropinski and Bumbalough 1 to include wherein the report comprises file size of the building information model over time as taught by Goel in the system of Skoropinski and Bumbalough for generating and analyzing risk metrics in the AEC industry. (See ¶ 003)


16.           Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Skoropinski et al., (PUB NO: US 2015/0088467 A1), hereinafter Skoropinski in view of Bumbalough et al., (PUB NO: US 2011/0218772 A1), hereinafter Bumbalough 1 and further in view of Wang et al., (PUB NO: US 20130335413A1), hereinafter Wang.

Regarding claim 9 and 19
The combination of Skoropinski and Bumbalough 1 does not explicitly teach wherein the report comprises an average duration for syncs of the building information model. 
In the related field of invention, Wang teaches wherein the report comprises an average duration for syncs of the building information model. (See ¶ 17 the 4D BIM module constructs the 4D BIM based on the 3D BIM and the construction progress table, wherein the construction progress table may include at least one of a pre -task, a task name, a duration, a start time, an end time, an average time, a minimum time, a maximum time and a waiting time.)
Examiner note: Examiner consider the table as the report having the information of the different task name for the 4D BIM model. Creating/updating/modifying task corresponds to the syncs since it will update the system and an average time for syncs is obtained by the construction progress table.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Building Information Modeling (BIM) system as disclosed by Skoropinski and Bumbalough 1 to include wherein the report comprises an average duration for syncs of the building information model as taught by Wang in the system of Skoropinski and Bumbalough 1 for estimating construction duration in the construction related industry (¶ 002)



Conclusion
THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
17.      All claims 1, 4-11 and 14-22 are rejected.
18.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/
 Examiner, Art Unit 2128       

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128